DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alphonso A. Collins on 3/18/2022.

The application has been amended as follows: 

1.  A method for operating a digital web printing press comprising an adjusting unit and an ascertaining unit, the method comprising: 
	selecting, by the adjusting unit, a frequency for actuating a digital printing head at the frequency to output printing ink onto a print web; 
	ascertaining, by the ascertaining unit, a specified conveying speed for conveying the print web based on the selected frequency and printing data; 

	actuating the digital printing head at the selected frequency and based [[and]] on the printing data.

16. A web printing press having a print web running between a driven first roller and a driven second roller, comprising: 
a digital printing head, arranged between the first roller and the second roller above the print web, for outputting printing ink onto the print web; and 
a control apparatus as operating the web printing press comprising: 
an adjusting unit for setting a selected frequency; 
an ascertaining unit for ascertaining a specified conveying speed of [[a]] the print web based on the frequency and printing data; 
a controller for controlling at least one of (i) a first motor driving [[a]] the first roller and (ii) a second motor driving [[a]] the second roller to set a conveying speed of the print web running between the first roller and the second roller based on the specified conveying speed; and 
an actuating unit for actuating [[a]] the digital printing head to output printing ink at the frequency and based on the printing data.

Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “…a digital web printing press comprising an adjusting unit and an ascertaining unit, the method comprising: selecting, by the adjusting unit, a frequency for actuating a digital printing head at the frequency to output printing ink onto a print web; ascertaining, by the ascertaining unit, a specified conveying speed for conveying the print web based on the selected frequency and printing data”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-8, for the same reason as discussed above for parent independent claim 1, dependent claims 2-8 also contain(s) allowable subject matter.
The reason for allowance of claim 9 is the inclusion of “an adjusting unit for setting a selected frequency; an ascertaining unit for ascertaining a specified conveying speed of a print web based on the frequency and printing data;”.  The foregoing limitation(s), when combined with the other limitations of claim 9, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 10-15, for the same reason as discussed above for parent independent claim 9, dependent claims 10-15 also contain(s) allowable subject matter.
The reason for allowance of claim 16 
Regarding claims 17-22, for the same reason as discussed above for parent independent claim 16, dependent claims 17-22 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Yamane et al. (CN 1623792 A)
Teaches discharging ink droplets at a predetermined drive frequency, and conveying the medium according to the predetermined frequency. See second full paragraph of pg. 12.

JP 2019-107829 A
Teaches setting the transport speed of the recording medium S according to a set drive frequency of the recording head 8.

CN 109572221 A
Teaches driving the conveying motor 503 conveying sheet S according to jetting frequency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

March 19, 2022